Madsen, J.
(dissenting) — The majority here unpersuasively attempts to parse the medical procedure of employing a Penrose drain following surgery into distinct *76parts, leading to the anomalous result that plaintiffs in a malpractice claim will be required to introduce expert testimony as to the procedure followed in placing the drain but not as to the procedure for removing it. In my view, there are only two possible approaches to the issue which would yield logical results. Either negligence can be inferred overall from the fact of the injury in this case or medical knowledge is necessary to determine the relative fault of each of the professionals involved in the procedure. The fact that a piece of medical tubing was left in a plaintiff either supports an inference of negligence as to all the professionals involved in the procedure for the purposes of summary judgment or it supports it for none. Since the majority requires expert medical evidence only as to one part of the procedure, I respectfully dissent.
Discussion
In numerous rulings this court has held that malpractice must be proved by medical testimony. Tieg v. St. John’s Hosp., 63 Wn.2d 369, 387 P.2d 527 (1963); Fritz v. Horsfall, 24 Wn.2d 14, 163 P.2d 148 (1945); Derr v. Bonney, 38 Wn.2d 678, 231 P.2d 637 (1951); Huttner v. MacKay, 48 Wn.2d 378, 293 P2d 766 (1956); Richison v. Nunn, 57 Wn.2d 1, 340 P.2d 793 (1959); Gonzales v. Peterson, 57 Wn.2d 676, 359 P.2d 307 (1961). However, expert medical testimony is not necessary to establish the breach of a physician’s duty when a foreign object is left in someone’s body after surgery. See Conrad v. Lakewood Gen. Hosp., 67 Wn.2d 934, 936-37, 410 P.2d 785 (1966); McCormick v. Jones, 152 Wash. 508, 278 P. 181 (1929). The notion that a foreign object left in the body after surgery is negligent is a species of res ipsa loquitur. Prosser and Keeton on the Law of Torts at 256-57 (W. Page Keeton ed., 5th ed. 1984). In this case, the majority finds that the proper use, purpose, and insertion of a Penrose drain are not within the knowledge of a layperson and that its placement is not subject to an inference of negligence. Quite inconsistently, the majority then reasons that failing to remove the drain could not have occurred but for *77Rockom’s and Jacoby’s negligence and concludes that expert testimony is not necessary to establish that Rockom and Jacoby were negligent, i.e., the majority is applying the doctrine of res ipsa loquitur to one half of the procedure.
Under the doctrine, even when there is no doubt that negligence is “in the air,” so to speak, the plaintiff must “bring it home to the defendant.” Id. at 248. Thus, the plaintiff must show that the instrumentality causing the injury was in the exclusive control of the defendant. The jury can then infer negligence from the circumstances without expert testimony establishing a breach of duty. Douglas v. Bussabarger, 73 Wn.2d 476, 484, 438 P.2d 829 (1968). The majority says that Ireton did not have exclusive control because he merely placed the drain, but that whether Rockom and Jacoby had exclusive control is a question for the jury. But if Ireton did not have exclusive control neither did Rockom nor did Jacoby.
The majority’s analysis does not comport with precedent. This court has held that if a plaintiff can show that all possible causes of the injury were under the control of the medical professionals, and the injury would not have occurred absent negligence, then the doctrine of res ipsa loquitur allows the jury to infer negligence from the circumstances and the burden is shifted to the medical professionals to show who was negligent. See Pederson v. Dumouchel, 72 Wn.2d 73, 81-82, 431 P.2d 973 (1967) (holding that plaintiff’s proposed jury instruction on res ipsa loquitur should have been given; instruction stated the rule as applying when “ ‘an agency or instrumentality which produces injury is under the control of certain defendants or agents’ ”); see also Douglas, 73 Wn.2d at 487; accord Ybarra v. Spangard, 25 Cal. 2d 486, 154 P.2d 687 (1944). The majority does not apply this exception to the exclusive control requirement of res ipsa loquitur in the present case. The majority finds instead that Ireton did not have exclusive control but that the jury should decide whether Rockom and Jacoby did. The majority’s reading of the res ipsa loquitur exclusive control requirement to apply differ*78ently to two doctors involved in the same procedure is troubling. Its reasoning can follow only from the division of the procedure into insertion and removal. However, since it is not known when and how the problem with the drain occurred, it does not make sense to divide the procedure, thereby arbitrarily introducing different standards of proof.
There is no claim that the plaintiff’s injuries were caused by anything other than a portion of the Penrose drain being left in the body. Reasonable standards of professional medical care should not include, as a matter of law, leaving pieces of medical tubing in surgical wounds. The plaintiff here would not have been injured absent someone’s negligence. Consequently, under the standard set forth in Pederson, 72 Wn.2d 73, and Ybarra, 25 Cal. 2d 486, the burden should be shifted to the medical professionals to prove who among them was negligent. To require otherwise by forcing the plaintiff to prove through expert testimony who harmed them in order to survive summary judgment is completely inconsistent with the doctrine of res ipsa loquitur as this court has applied it in similar circumstances. The doctrine provides for an inference of negligence when specific negligence cannot be proved by the plaintiff but is clearly observable to a layperson.
I would reverse the trial court and hold that negligence can be inferred from the fact that the tube was left in the wound and therefore summary judgment was improper. Expert testimony is not necessary on the issue of negligence.